USCA11 Case: 20-14350     Date Filed: 01/18/2022    Page: 1 of 20




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14350
                   Non-Argument Calendar
                   ____________________

JEFFREY HOWARD SHARPE,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 2:19-cv-00027-LGW-BWC
                   ____________________
USCA11 Case: 20-14350        Date Filed: 01/18/2022     Page: 2 of 20




2                      Opinion of the Court                 20-14350


Before WILSON, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
        Jeffrey Sharpe appeals from a district court order affirming
the decision of the Commissioner of the Social Security Admin-
istration to deny his application for a period of disability and disa-
bility insurance benefits. Sharpe argues that the administrative
law judge (“ALJ”) erred in assessing his residual functional capaci-
ty by determining that he occasionally could interact with super-
visors and coworkers. After careful consideration, we conclude
that substantial evidence does not support the ALJ’s assessment
that Sharpe occasionally could interact with supervisors and
coworkers. Accordingly, we reverse the district court’s judgment
and remand to the district court with instructions to remand to
the Commissioner.
                I.     FACTUAL BACKGROUND
        In 2011, after approximately 20 years of service, Sharpe re-
tired from the Navy. Upon his retirement, the Department of
Veterans Affairs (“VA”) determined that Sharpe was partially dis-
abled due to service-connected impairments and awarded him
benefits. In 2016, Sharpe applied to the Social Security Admin-
istration (“SSA”) for disability insurance benefits and a period of
disability. In his application, Sharpe claimed that he was disabled
USCA11 Case: 20-14350            Date Filed: 01/18/2022         Page: 3 of 20




20-14350                   Opinion of the Court                               3

due to various physical and psychological impairments. 1 He as-
serted that he was disabled as of October 1, 2015, 2 and remained
disabled through December 31, 2016, his date last insured. After
the SSA denied Sharpe’s application, he requested and received a
hearing before an ALJ.
A.      The ALJ Hearing
        At the hearing, the ALJ heard testimony from Sharpe and
his wife and reviewed written questionnaires they completed.
The ALJ also reviewed Sharpe’s medical records and the opinion
of a state agency consultant.
        1.      Testimony and Statements from Sharpe and His
                Wife
      The testimony and questionnaires from Sharpe and his
wife reflected that since retiring from the Navy, Sharpe suffered
from anxiety and rarely, if ever, left his home or interacted with
anyone outside his immediate family.




1 Because Sharpe’s arguments on appeal relate to the ALJ’s assessment of his
limitations due to his psychological impairments, we discuss the evidence
related to these impairments only.
2 Under the relevant regulations, Sharpe could receive benefits beginning “up
to 12 months immediately before the month in which [his] application [was]
filed.” 20 C.F.R. § 404.621(a)(1). Given the date of his application, Sharpe was
eligible for benefits beginning on October 1, 2015.
USCA11 Case: 20-14350               Date Filed: 01/18/2022         Page: 4 of 20




4                            Opinion of the Court                      20-14350

       On a typical day, Sharpe would wake up and dress himself.
He would need reminders to shower and take his medications.
Sharpe would spend most of the day inside the house, watching
television or playing video games. Sharpe would go outside his
home into his backyard to tend to his pepper plants.
       Sharpe would perform only limited household chores. He
was unable to prepare his own meals or do much housework or
yard work. He would clear dishes after he ate meals and, if re-
minded, feed the families’ fish and rabbits. The only other house-
hold chore he would perform is that about once a year Sharpe
would repair the family’s computer when it broke. Although the
repair would only take about 30 minutes, Sharpe would need
“constant reminding” to complete this task. Doc. 7-7 at 25. 3
Sharpe depended on his wife to handle all the family’s finances
and pay their bills.
       Sharpe almost never left the home he shared with his wife
and two children. Over a six-year period, he departed his home
no more than 12 times. When Sharpe tried to leave his home, he
would become agitated and angry. He would experience panic
attacks, cry, and end up sick in bed for days.
     Sharpe had only limited contact with people outside his
immediate family. He would not have visitors to his home. If
someone rang the doorbell, Sharpe would not answer. If someone

3   “Doc.” numbers refer to the district court’s docket entries.
USCA11 Case: 20-14350           Date Filed: 01/18/2022       Page: 5 of 20




20-14350                  Opinion of the Court                             5

called the home phone, he would let the phone ring. He would
answer only if he could tell from caller identification that it was
his wife calling.
       After he retired from the Navy, Sharpe enrolled in an
online university and earned a college degree. He relied on his
wife to help him complete the degree. There is no indication that
Sharpe left his home to complete his degree.
       Sharpe missed many important events due to his inability
to leave his home. He attended none of his daughter’s marching
band performances and missed her high school graduation.4
When Sharpe’s father died, he was unable to leave his house to
attend the funeral.
       Due to his inability to leave the house, Sharpe rarely re-
ceived medical care. He refused to submit to medical procedures
unless he felt the procedure was necessary to treat a life-
threatening condition. Sharpe’s wife repeatedly tried to schedule
medical appointments for him. But most times Sharpe would get
anxious before the appointment and be unable to attend. At one
point, the VA attempted to set up phone counseling appoint-
ments for him. But Sharpe became upset and refused to talk on
the phone.


4 The record also included a written statement from Sharpe’s daughter, who
recently graduated from high school, detailing his limitations and the events
that he had missed.
USCA11 Case: 20-14350       Date Filed: 01/18/2022   Page: 6 of 20




6                     Opinion of the Court                20-14350

      2.     Sharpe’s Medical Records
      The ALJ also reviewed Sharpe’s medical records. Because
Sharpe saw no medical providers during the approximately five-
year period between his discharge from the Navy and his date last
insured, there were no records from this period. The medical rec-
ords before the ALJ that related to Sharpe’s psychological im-
pairments all came from the period after his date last insured. The
records included an examination report from Dr. William Corey,
Ph.D., and treatment notes and a medical questionnaire from
psychiatrist Dr. Jerry Co, M.D.
       In March 2017, approximately three months after Sharpe’s
date last insured, Corey performed a psychological examination,
which lasted approximately three hours. As part of the examina-
tion, Corey interviewed Sharpe about his current symptoms as
well as his health history. Sharpe claimed that he suffered from
anxiety as well as insomnia. He described how his mental health
limitations left him unable to leave his house.
       As part of the examination, Corey reviewed Sharpe’s medi-
cal and mental health history. Sharpe explained that since retiring
from the military, he had not received medical treatment because
he was unwilling to leave his house to visit a doctor’s office. He
reported that before he retired from the military, he experienced
“anxiety” and “social phobia.” Doc. 7-9 at 32–33. During this peri-
od before his retirement, Sharpe stated, his anxiety “appear[ed] to
occur when he [was] in large groups of people.” Id. at 33.
USCA11 Case: 20-14350       Date Filed: 01/18/2022   Page: 7 of 20




20-14350              Opinion of the Court                       7

       During the examination, Corey observed Sharpe’s behav-
ior. Corey noted that Sharpe did not make eye contact during the
examination, displayed little spontaneous speech, and had a dis-
tant and guarded attitude. But Corey also found that Sharpe was
able to communicate effectively and that it was easy to establish a
rapport.
       Also during the examination, Corey performed several di-
agnostic tests to measure Sharpe’s intelligence as well as his con-
centration, attention, and memory. Corey estimated Sharpe’s IQ
to be below average. Corey observed “significant” differences be-
tween Sharpe’s verbal comprehension, on the one hand, and his
working memory and processing speed, on the other hand. Id. at
35. After accounting for these differences, Corey opined that
Sharpe’s full-scale IQ was in the “borderline range.” Id.
        Based on the examination, Corey diagnosed Sharpe with
panic disorder, agoraphobia, and avoidant personality disorder
and determined that Sharpe faced limitations due to his mental
impairments. Corey found that Sharpe was “quite limited” in his
ability to handle abstraction and had impaired recent and remote
memory. Id. at 34. Corey opined that Sharpe was “severely im-
paired” in his capability to interact appropriately with others,
“moderately impaired” in his ability to adapt to workplace stress-
ors, and “mildly impaired” in his ability to understand and re-
member detailed instructions and to sustain attention for extend-
ed periods of time. Id. at 35. Corey concluded that Sharpe’s anxie-
USCA11 Case: 20-14350         Date Filed: 01/18/2022     Page: 8 of 20




8                       Opinion of the Court                  20-14350

ty disorder was “treatable” but noted that his reluctance to inter-
act with others was “more chronic.” Id.
      Several months later, Sharpe began receiving treatment
from Co, a VA psychiatrist. Over an approximately nine-month
period, Sharpe saw Co five times. During this period, Co diag-
nosed Sharpe with generalized anxiety disorder, panic disorder
with agoraphobia, insomnia, REM sleep disorder, mood disorder,
and somatoform disorder. 5 Co treated Sharpe with medication;
Sharpe declined psychotherapy treatment.
        Even with medication, Sharpe reported no improvement.
He remained unable to leave his house. In addition, he reported
significant side effects from the medications.
       Co changed Sharpe’s medication multiple times, trying to
find medications that would control Sharpe’s symptoms. But after
approximately nine months of treatment, it was concluded that
“medication trials have been unsuccessful to address all of
[Sharpe’s] symptoms, including his difficulty in leaving . . . home
for ordinary activities.” Doc. 7-13 at 53.




5 Somatoform disorder “is characterized by an extreme focus on physical
symptoms—such as pain or fatigue—that causes major emotional distress
and problems functioning.” Mayo Clinic, Somatic Symptom Disorder, avail-
able at https://www.mayoclinic.org/diseases-conditions/somatic-symptom-
disorder/symptoms-causes/syc-20377776 (last accessed Jan. 13, 2022).
USCA11 Case: 20-14350           Date Filed: 01/18/2022       Page: 9 of 20




20-14350                  Opinion of the Court                             9

      After Sharpe’s fifth appointment, Co completed a Mental
Impairment Questionnaire, addressing the extent of Sharpe’s im-
pairments. In the questionnaire, Co reported that Sharpe’s current
Global Assessment of Functioning (“GAF”) score was 35 6 and that
he had a poor prognosis.
       In the questionnaire, Co opined about Sharpe’s abilities to
perform work-related activities on a day-to-day basis in a work
environment. He reported that Sharpe had no useful ability to
perform a number of work-related functions, including accepting
instructions and responding appropriately to criticism from su-
pervisors, getting along with co-workers or peers without unduly
distracting them or exhibiting behavioral extremes, and dealing
with normal work stress. Co concluded that Sharpe had extreme


6 The GAF is a numeric scale used to rate an individual's overall level func-
tioning. American Psychiatric Association, Diagnostic and Statistical Manual
of Mental Disorders 32–33 (4th ed. 2000) (“DSM-IV”). Sharpe’s score of 35
indicates that he was experiencing a “major impairment in several areas such
as work or school, family relation, judgment, thinking[,] or mood.” Doc. 7-2
at 27.
The DSM abandoned the use of GAF scoring, noting “its conceptual lack of
clarity” and “questionable psychometrics in routine practice.” American Psy-
chiatric Association, Diagnostic and Statistical Manual of Mental Disorders
16 (5th ed. 2013) (“DSM-V”). After the DSM-V was published, the SSA issued
a directive to ALJs instructing them to consider GAF scores as medical opin-
ion evidence but emphasizing that GAF scores should not be considered in
isolation because the GAF is only a snapshot about a person’s level of func-
tioning. Soc. Sec. Admin., Administrative Message 13066 (July 22, 2013).
USCA11 Case: 20-14350           Date Filed: 01/18/2022        Page: 10 of 20




10                        Opinion of the Court                      20-14350

limitations in maintaining social functioning, explaining that
Sharpe had “poor cognitive processing” as well as “avoidance
symptoms” that precluded him from working with others. Id. at
11. Co also indicated that in the past year Sharpe had experienced
four or more episodes of decompensation, each lasting at least
two weeks. Co ultimately opined that Sharpe’s anxiety-related
disorder left him with a “complete inability to function inde-
pendently outside” of his home. Id. at 13. Co also determined that
Sharpe had been unable to function or work due to his psycholog-
ical impairments even before he retired from the Navy.
       3.      The State Agency Consultant Opinion
      The ALJ also reviewed an opinion from Dr. William Gore,
Ph.D., a state agency consultant who reviewed Sharpe’s medical
records but never treated or examined him. Gore reviewed
Sharpe’s file in July 2017, after Corey had examined Sharpe but
before Co had begun to treat him. 7
        Based on his review of Sharpe’s medical records, Gore
opined that Sharpe had moderate, but not marked, limitations in
interacting with others. Gore determined that Sharpe was moder-
ately limited in his ability to interact with the general public but
not significantly limited in his ability to get along with coworkers


7 Before Sharpe saw Corey, another state agency consultant reviewed
Sharpe’s file and determined there was insufficient evidence to assess his psy-
chological impairments.
USCA11 Case: 20-14350      Date Filed: 01/18/2022    Page: 11 of 20




20-14350              Opinion of the Court                      11

or peers without distracting them or exhibiting behavioral ex-
tremes. Gore further opined that Sharpe “may need to work in an
environment with minimal social interaction” and “would benefit
from working with a nonconfrontational supervisor.” Doc. 7-3 at
35.
B.    The ALJ’s Decision
       In a written decision, the ALJ applied the five-step sequen-
tial evaluation process and determined that Sharpe was not disa-
bled. At the first step, the ALJ found that Sharpe had not engaged
in substantial gainful activity during the period from the alleged
onset of disability through his date last insured. At the second
step, the ALJ concluded that as of the date last insured Sharpe had
severe impairments, including anxiety disorder, mood disorder,
somatoform disorder, agoraphobia, avoidant personality disorder,
and insomnia.
        At the third step, the ALJ found that through the date last
insured Sharpe had no impairment or combination of impair-
ments that met or medically equaled the severity of a listed im-
pairment. To meet or medically equal the relevant listings, Sharpe
had to have, among other things, extreme or marked limitations
in at least two of the following areas of functioning: understand-
ing, remembering, or applying information; interacting with oth-
ers; concentrating, persisting, or maintaining pace; and adapting
or managing himself. See 20 C.F.R. pt. 404, subpart P, app. 1,
§ 12.00(A)(2)(B)(b). The ALJ found that Sharpe had a marked limi-
tation in only one area: interacting with others. With regard to
USCA11 Case: 20-14350      Date Filed: 01/18/2022     Page: 12 of 20




12                     Opinion of the Court                20-14350

limitations in interacting with others, the ALJ found that Sharpe’s
“primary problem appear[ed] to be severe social anxiety that ex-
acerbated after his retirement from the military to the point that
he has very little interaction with others, but it appears to mostly
occur in large crowds of people.” Doc. 7-2 at 22. To support this
conclusion, the ALJ cited Corey’s report.
       Because Sharpe’s impairments did not meet or medically
equal the severity of a listed impairment, the ALJ moved on to
step four of the analysis and assessed Sharpe’s residual functional
capacity. The ALJ found that Sharpe could perform light work
subject to certain limitations. The limitations included that Sharpe
could perform only unskilled, routine, and repetitive tasks; have
no more than occasional interaction with supervisors and
coworkers; and have no interaction with the general public. Based
on this residual functional capacity, the ALJ determined that
Sharpe was unable to perform his past relevant work.
       In assessing Sharpe’s residual functional capacity, the ALJ
considered statements from Sharpe and his family about Sharpe’s
symptoms. The ALJ found that their statements concerning the
intensity, persistence, and limiting effects of Sharpe’s symptoms
were “not entirely consistent with the medical evidence and other
evidence in the record” and gave them only partial weight. Id. at
24.
      In the decision, the ALJ discussed the weight assigned to
the opinions from Corey, Co, and Gore. The ALJ generally
adopted Gore’s assessments of Sharpe’s mental limitations, except
USCA11 Case: 20-14350      Date Filed: 01/18/2022    Page: 13 of 20




20-14350              Opinion of the Court                      13

to find that Sharpe had marked limitations in interacting with the
public. The ALJ explained that with this modification Gore’s as-
sessment was consistent with Corey’s. The ALJ then stated that
Sharpe should have no interaction with the public because Sharpe
had “testified” that he was limited “particularly with regard to
larger crowds.” Id. at 27. The ALJ provided no citation to the rec-
ord where Sharpe had testified that he was limited with respect to
larger crowds only and was not similarly restricted with respect to
smaller groups of people, such as supervisors or coworkers.
       The ALJ gave no weight to Co’s opinions. The ALJ con-
cluded that Co’s opinion that Sharpe’s potential for improvement
was poor was inconsistent with his treatment notes, which
showed an ongoing conservative treatment history involving only
“medication management.” Id. In addition, the ALJ found that
Co’s opinion that Sharpe had poor cognitive abilities was not sup-
ported by evidence in the record, which showed that Sharpe was
able to engage in “substantial activities with computers, bank ac-
counts, and video games.” Id.
      At step five, the ALJ determined that given Sharpe’s age,
education, work experience, and residual functional capacity,
there were jobs that existed in significant numbers in the national
USCA11 Case: 20-14350        Date Filed: 01/18/2022      Page: 14 of 20




14                      Opinion of the Court                  20-14350

economy that he could perform. The ALJ thus concluded that
Sharpe was not disabled. 8
C.     District Court Proceedings
       Sharpe filed an action in federal district court, asking the
court to reverse the Commissioner’s decision. The magistrate
judge recommended that the district court affirm the Commis-
sioner’s decision. Sharpe objected. The district court overruled
the objection, adopted the report and recommendation, and af-
firmed the Commissioner’s decision. This is Sharpe’s appeal.
                 II.    STANDARD OF REVIEW
       When, as here, an ALJ denies benefits and the Appeals
Council denies review, we review the ALJ’s decision as the
Commissioner’s final decision. See Doughty v. Apfel, 245 F.3d
1274, 1278 (11th Cir. 2001). We review the Commissioner’s deci-
sion to determine whether it is supported by substantial evidence,
but we review de novo the legal principles upon which the deci-
sion is based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.
2005). Substantial evidence refers to “such relevant evidence as a
reasonable person would accept as adequate to support a conclu-
sion.” Id. “We may not decide facts anew, reweigh the evidence,
or substitute our judgment for that of the Commissioner.” Dyer
v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (alteration

8Sharpe requested the Appeals Council review the ALJ’s decision, but the
Appeals Council denied his request for review.
USCA11 Case: 20-14350       Date Filed: 01/18/2022    Page: 15 of 20




20-14350               Opinion of the Court                       15

adopted) (internal quotation marks omitted). We must affirm the
Commissioner’s decision if it is supported by substantial evidence,
“even if the proof preponderates against it.” Id. (internal quota-
tion marks omitted).
                    III.   LEGAL ANALYSIS
       A disabled individual may be eligible for disability insur-
ance benefits. 42 U.S.C. § 423(a)(1). To be eligible, a claimant
must prove that he became disabled on or before the date for
which he was last insured. See Moore, 405 F.3d at 1211. Because
Sharpe’s last insured date was December 31, 2016, he must show
a disability on or before that date.
       To determine whether a claimant is disabled, an ALJ ap-
plies a five-step sequential evaluation process. The ALJ asks
whether the claimant: (1) is engaging in substantial gainful activi-
ty; (2) has a severe and medically determinable impairment or
combination of impairments; (3) has an impairment or combina-
tion of impairments that satisfies the criteria of a listing; (4) can
perform her past relevant work in light of her residual functional
capacity; and (5) can adjust to other work in light of her residual
functional capacity, age, education, and work experience.
20 C.F.R. § 404.1520(a)(4).
      In this case we are concerned with the ALJ’s assessment of
Sharpe’s residual functional capacity. Sharpe argues that the ALJ
erred in concluding that he occasionally could interact with
USCA11 Case: 20-14350          Date Filed: 01/18/2022        Page: 16 of 20




16                        Opinion of the Court                    20-14350

coworkers and supervisors. We agree that substantial evidence
does not support this finding.9
        The record reflects that due to his anxiety and other psy-
chological impairments, Sharpe was unable to interact with any-
one outside of his immediate family. Over a six-year period, he
left his home no more than a dozen times. To avoid interacting
with others, he would refuse to answer the door to his home, pick
up the phone if it was ringing, or allow his children to have
friends over. His anxiety was so severe that he was unable to
leave his home to attend his daughter’s high school graduation or
his father’s funeral. When faced with having to interact with
someone outside his family, Sharpe would become agitated and
angry and end up sick in bed for days. Given that Sharpe’s social
network did not extend beyond his immediate family, we cannot
say that the record before us contains evidence that a reasonable
person would accept as adequate to support the conclusion that
Sharpe was able to have occasional interaction with supervisors
and coworkers in a working environment.




9 Sharpe also argues that the ALJ erred in assigning no weight to the opinion
of Co, his treating psychiatrist. Because the case must be remanded to the
ALJ on the ground that substantial evidence does not support the ALJ’s de-
termination that Sharpe remained able to occasionally interact with supervi-
sors and coworkers, we do not reach the question of whether the ALJ erred
in assigning no weight to Co’s opinion.
USCA11 Case: 20-14350          Date Filed: 01/18/2022       Page: 17 of 20




20-14350                 Opinion of the Court                            17

       The ALJ nevertheless concluded that Sharpe occasionally
could interact with a supervisor or coworkers. To support this
conclusion, the ALJ cited to Corey’s report. But Corey’s report
reflected only that Sharpe stated that when he retired from the
Navy, six years earlier, he had discrete periods of anxiety that oc-
curred when “he [was] in large groups of people.” Doc. 7-9 at 33.
Setting aside whether this statement supported an inference that,
at the time he retired from the Navy, Sharpe remained able to
have occasional interactions with supervisors or coworkers, noth-
ing in Corey’s report supports the conclusion that during the rel-
evant time period, which was several years after Sharpe’s retire-
ment, he experienced anxiety only when he was in large groups
and would be able to interact occasionally with supervisors or
coworkers. Rather, Corey’s report reflects that during the rele-
vant time period, Sharpe was generally unable to leave his home
or interact with anyone outside his immediate family. 10
      The Commissioner argues that other medical evidence
supports the ALJ’s assessment because it “show[s] that [Sharpe]
claimed his anxiety occurred when he was in large groups.” Ap-

10 To support the residual functional capacity assessment that Sharpe could
occasionally interact with coworkers or a supervisor, the ALJ also said
Sharpe had testified that his social anxiety mostly occurred in crowds. But
the ALJ provided no citation to the record where Sharpe provided such tes-
timony. Having carefully reviewed the record, we see no testimony indicat-
ing that Sharpe was able to interact with anyone outside his immediate fami-
ly during the relevant time period.
USCA11 Case: 20-14350      Date Filed: 01/18/2022    Page: 18 of 20




18                    Opinion of the Court                20-14350

pellee’s Br. at 22. The Commissioner cites to a report from a med-
ical provider who examined Sharpe to determine his physical lim-
itations and a treatment note from Co. But the ALJ did not rely
on either piece of evidence to support the conclusion that Sharpe
experienced anxiety only when in large crowds or remained able
to have occasional interactions with coworkers or supervisors, so
we may not affirm on this basis. See Owens v. Heckler, 748 F.2d
1511, 1516 (11th Cir. 1984) (explaining that we may not affirm the
Commissioner’s decision “simply because some rationale might
have supported the ALJ’s conclusion. Such an approach would
not advance the ends of reasoned decision making.” (footnote
omitted)); see also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir.
2000) (“The ALJ’s decision must stand or fall with the reasons set
forth in the ALJ’s decision . . . .”).
       Even if we could consider this rationale that the ALJ did
not offer, we are not persuaded that either piece of evidence sup-
ports the Commissioner’s position. First, the report from the ex-
amining medical provider the Commissioner cites reflects that
Sharpe and his wife reported that he experienced panic attacks
and generally stayed at home. Sharpe’s wife told this provider that
he generally experienced about two panic attacks a week when at
home but had them “more often” when he was “among people.”
Doc. 7-9 at 26. At most, this statement reflects that being around
people outside his household triggered Sharpe’s panic attacks.
The statement does not specify the number of people; thus, it
USCA11 Case: 20-14350           Date Filed: 01/18/2022        Page: 19 of 20




20-14350                  Opinion of the Court                              19

does not support the conclusion that Sharpe’s panic attacks were
triggered only when he was in a large group.
        Second, Co’s treatment notes do not support the Commis-
sioner’s assessment of Sharpe’s limitations. In the cited treatment
note, Co summarized Sharpe’s history and noted that Sharpe’s
wife reported that he had particularly severe episodes “only”
when he was in “social situations.” Doc. 7-13 at 16. Nothing in
this statement indicated that Sharpe could function so long as the
social situation did not involve a large group.
       Although our standard of review is deferential, it does not
mean that we “merely rubber[]stamp” an ALJ’s decision. Schink v.
Comm’r of Soc. Sec., 935 F.3d 1245, 1257 (11th Cir. 2019). We
“must scrutinize the record as a whole to determine if the deci-
sion reached is reasonable and supported by substantial evi-
dence.” Id. (internal quotation marks omitted). Here, we con-
clude that the record does not contain such evidence that a rea-
sonable person would accept as adequate to support the ALJ’s
conclusion that Sharpe remained able to interact occasionally
with co-workers or supervisors. We therefore conclude that the
ALJ erred in assessing Sharpe’s residual functional capacity, and
the case must be remanded. 11


11 The record reflects that if Sharpe could not sustain at least occasional in-
teraction with coworkers or supervisors, there were insufficient jobs in the
national economy that he could perform.
USCA11 Case: 20-14350      Date Filed: 01/18/2022   Page: 20 of 20




20                   Opinion of the Court               20-14350

                     IV.    CONCLUSION
       For the reasons stated above, we reverse the judgment of
the district court and remand with instructions to remand to the
Commissioner.
      REVERSED AND REMANDED.